DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 107, 109 – 114, 116 – 124, 129, 131 – 132 and the newly added claims 134 – 138 are pending in the instant application.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, James Suggs, on December 16, 2021.
	Claim 111, page 4 line 30:
The phrase “The compound according to claim 107, wherein L3 is a bond;” should read as “The compound according to claim 107, wherein L3 is a bond.[[;]]”.

The phrase “The compound according to claim 1, wherein …” should read as “The compound according to claim 107, wherein …”.

	Claim 135, page 13 line 6:
The phrase “R3 is aryl or heteroaryl each (i) optionally substituted …” should read as “R3 is aryl or monocyclic heteroaryl each (i) optionally substituted …”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the U.S. Patent Publication 20110028493 A1 (Matsunaga), as disclosed in the information disclosure statement filed on December 15, 2020. Matsunaga teaches (see, page 40) the compound of Reference Example 4 as shown below:

    PNG
    media_image1.png
    315
    357
    media_image1.png
    Greyscale

However, Matsunaga does not explicitly teach or provide sufficient guidance for the compounds of formula (Ia), wherein the variables R1, Q and R3 are selected from the Markush groups, as recited in the instant claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 107, 109 – 114, 116 – 124, 129, 131 – 132 and 134 – 138 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                        

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626